DETAILED ACTION
Status of Claims
	This action is in response to the amendment to application 16/810,552filed on 2/24/2022.
Claims 1, 3-4 and 18-19 have been amended. Clams 1 and 7 have been canceled. Claims 21-22 have been added. Claims 1, 3-6 and 8-22 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 2/24/2022, with respect to 35 USC § 112(b) have been fully considered and are persuasive.  The 35 USC § 112(b) of claim 3 has been withdrawn. 
Applicant’s arguments, see page 9, filed 2/24/2022, with respect to the rejection of claims 1 and 18-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of previously cited primary reference Zeng et al. U.S. Pub. No. 2020/0159225 (“Zeng”). The cited primary reference discloses the amended limitations wherein the system comprises:
generate a set of trajectories; (see at least [Abstract] Systems and methods for generating motion plans including target trajectories for autonomous vehicles are provided.
and determine a cost based on the corresponding cost volume; and (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory.)
select trajectory with the lowest cost (see at least [¶ 0037] The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 13, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. U.S. Pub. No. 2020/0159225 (“Zeng”) in view of Singh .
Regarding claim 1 as best understood, Zeng discloses a processor system, comprising: a processing device; a memory storing instructions which when executed by the processing device 5cause the processing system to:
generate a set of trajectories; (see at least [Abstract] Systems and methods for generating motion plans including target trajectories for autonomous vehicles are provided.)
10generate a cost volume for the sequence of predicted OGMs, the cost volume comprising a plurality of cost maps for T - T1 time steps, (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory. For example, the trajectory generator can generate a timestep cost index from each filter of the cost volume corresponding to a particular time step. The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)
and determine a cost based on the corresponding cost volume; and (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory.) 
trajectory with the lowest cost (see at least [¶ 0037] The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)
Zeng fails to disclose generating predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. However, Singh teaches the processing device 5cause the processing system to:
for each trajectory in the set of trajectories: generate a sequence of predicted occupancy grid maps (OGMs) for T - T1 time steps based on a sequence of observed OGMs for 0 - T1 time steps, (see at least [¶ 0037] The scenarios can be represented, for example, by an occupancy grid, a collection of vehicle states on a map, or a graphical representation, such as a top-down image of one or more areas of interest. AND [0040] The object data set may therefore include, for each of one or more identified object, sequences of coordinates of centroids of tracked objects (i.e., object trajectories) over a pre-determined time length (e.g., 5 seconds) in a Cartesian coordinate system, and may be represented as a time series. For example, a trajectory V.sub.i at timestep t may be represented as a collection of coordinates (x.sub.i.sup.t, v.sub.i.sup.t). The object data may be represented as time series for each identified…)
and a reference map of an environment in which an autonomous vehicle is operating; (see at least [¶ 0009] In certain embodiments, the method may also include determining a reference path for each of the plurality of object trajectory sequences, and transforming each of the plurality of object trajectory sequences into a curvilinear coordinate system with respect to the corresponding reference path. Optionally, the reference path may be encoded in a vector map that comprises information corresponding to a plurality of semantic attributes.) 
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Singh teaches generating predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Singh and generate predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. Doing so allows for the disclosure to accurately forecast future trajectories of agents around the AV because control decisions must be made with respect to the future state of the AV's environment.
Furthermore, Zeng fails to disclose generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy. However, Millard teaches the processing device 5cause the processing system to:
each cost map corresponding to a predicted OGM in the sequence of predicted OGMs and having the same dimensions as the corresponding predicted OGM, (see at least [col. 14, line 31-44] At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid of cells contained in the occupancy map for the future time step. Each cell in the travel cost map corresponds to a different area/location of the environment of the robot. The local planning engine can assign a travel cost value to each cell in the travel cost map based at least in part on the likelihood that the area/location of the environment corresponding to the cell or a nearby cell will be occupied by an obstacle at the future time step, as indicated by the predicted occupancy map for the future time step.)
each cost map comprising a plurality of cells, each cell in the cost map 15representing a cost of the cell in corresponding predicted OGM being occupied in accordance with a policy defined by a policy function, (see at least [Fig. 4] #408 DETERMINE TRAVEL COSTS BASED ON OCCUPANCY PREDICTIONS AND #410 GENERATE TRAJECTORY BASED ON TRAVEL COSTS.) 
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Millard teaches generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Millard and generate a cost volume for a sequence of predicted OGMs along different time stamps. Doing so allows the vehicle include sensors that allow it to sense information about its environment, which can then be processed to map the environment and locate the vehicle therein.

Regarding claim 4 as best understood, Zeng discloses the processor system of claim 1, wherein memory stores further instructions 5which when executed by the processing device cause For example, the trajectory generator can generate a timestep cost index from each filter of the cost volume corresponding to a particular time step. The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)

Regarding claim 5 as best understood, Zeng discloses the processor system of claim 1, memory stores further instructions which when executed by the processing device cause the processing device to generate control signals in accordance with the selected trajectory, wherein the control signals define one or more of a steering angle for a steering unit, a throttle value for a throttle unit and braking value for a braking unit (see at least [¶ 0065] The vehicle controller can, for example, translate the motion plan into instructions for the appropriate vehicle control component (e.g., acceleration control, brake control, steering control, etc.). By way of example, the vehicle controller can translate a determined motion plan 162 into instructions to adjust the steering of the vehicle 102 “X” degrees, apply a certain magnitude of braking force, etc. The vehicle controller (e.g., the vehicle interface) can help facilitate the responsible vehicle control (e.g., braking control system, steering control system, acceleration control system, etc.) to execute the instructions and implement the motion plan 162 (e.g., by sending control signal(s), making the translated plan available, etc.).)

Regarding claim 6 as best understood, Zeng discloses the processor system of claim 5, wherein the memory stores further instructions which when executed by the processing device cause the processing device to send the control signals to an electromechanical system, wherein the control signals are configured to cause the electromechanical system to control movement of a host vehicle in accordance with the control signals (see at least [¶ 0136] In some examples, a vehicle controlling unit 720 can include means for generating one or more vehicle control signals for the autonomous vehicle based at least in part on the target trajectory.)

Regarding claim 10 as best understood, Zeng discloses the processor system of claim 1, wherein the memory stores further 5instructions which when executed by the processing device cause the processing device to generate the sequence of predicted OGMs based on features extracted from the reference map (see at least [¶ 0031] The convolutional neural network can extract features from both the LIDAR data and the map data to generate a feature map. AND [¶ 0032] A feature map may include one or more sensor features (e.g., LIDAR features) and one or more map features in some examples.)

Regarding claim 13 as best understood, Zeng discloses the processor system of claim 1, wherein the cost volume has a size W x H x Tpath, wherein W x H is the dimension of the predicted OGMs, wherein W is the width and H is the height of the predicted OGMs, wherein Tpath = T - T1 (see at least [¶ 0082] Convolution layers 310 can generate cost volume 232 in some examples. Cost volume 232 can be a space-time cost volume having a dimension of H×W×T, where H represents the height, W represents a width, and T represents a filter number for planning over a horizon with a number of timesteps equal to the filter number.)

Regarding claim 18 as best understood, Zeng discloses a method comprising:
generating a set of trajectories; (see at least [Abstract] Systems and methods for generating motion plans including target trajectories for autonomous vehicles are provided.)
generating a cost volume for the sequence of predicted OGMs, the cost volume comprising a plurality of cost maps for T - T1 time steps, (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory. For example, the trajectory generator can generate a timestep cost index from each filter of the cost volume corresponding to a particular time step. The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)
determining a cost based on the corresponding cost volume; and (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory.)
selecting the trajectory with the lowest (see at least [¶ 0037] The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.) 
Zeng fails to disclose generating predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. However, Singh teaches the method to include:
for each trajectory in the set of trajectories: generating a sequence of predicted occupancy grid maps (OGMs) for T - T1 time steps based on a sequence of observed OGMs for 0 - T1 time steps and (see at least [0040] The object data set may therefore include, for each of one or more identified object, sequences of coordinates of centroids of tracked objects (i.e., object trajectories) over a pre-determined time length (e.g., 5 seconds) in a Cartesian coordinate system, and may be represented as a time series. For example, a trajectory V.sub.i at timestep t may be represented as a collection of coordinates (x.sub.i.sup.t, v.sub.i.sup.t). The object data may be represented as time series for each identified…)
a reference map of an environment in which an autonomous vehicle is operating; and (see at least [¶ 0009] In certain embodiments, the method may also include determining a reference path for each of the plurality of object trajectory sequences, and transforming each of the plurality of object trajectory sequences into a curvilinear coordinate system with respect to the corresponding reference path. Optionally, the reference path may be encoded in a vector map that comprises information corresponding to a plurality of semantic attributes.) 
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Singh teaches generating predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Singh and generate predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. Doing so allows for the disclosure to accurately forecast future trajectories of agents around the AV because control decisions must be made with respect to the future state of the AV's environment.
Furthermore, Zeng fails to disclose generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy. However, Millard teaches the processing device 5cause the processing system to:
each cost map 10corresponding to a predicted OGM in the sequence of predicted OGMs and having the same dimensions as the corresponding predicted OGM, (see at least [col. 14, line 31-44] At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid of cells contained in the occupancy map for the future time step. Each cell in the travel cost map corresponds to a different area/location of the environment of the robot. The local planning engine can assign a travel cost value to each cell in the travel cost map based at least in part on the likelihood that the area/location of the environment corresponding to the cell or a nearby cell will be occupied by an obstacle at the future time step, as indicated by the predicted occupancy map for the future time step.)
each cost map comprising a plurality of cells, each cell in the cost map representing a cost of the cell in corresponding predicted OGM being occupied in accordance with a policy defined by a policy function; and (see at least [Fig. 4] #408 DETERMINE TRAVEL COSTS BASED ON OCCUPANCY PREDICTIONS AND #410 GENERATE TRAJECTORY BASED ON TRAVEL COSTS.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Millard teaches generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Millard and generate a cost volume for a sequence of predicted OGMs along different time stamps. Doing so allows the vehicle include sensors that allow it to sense information about its environment, which can then be processed to map the environment and locate the vehicle therein.

Regarding claim 19
generate a set of trajectories; (see at least [Abstract] Systems and methods for generating motion plans including target trajectories for autonomous vehicles are provided.) 
generate a cost volume for the sequence of predicted OGMs, the cost volume comprising a plurality of cost maps for T - T1 time steps, (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory. For example, the trajectory generator can generate a timestep cost index from each filter of the cost volume corresponding to a particular time step. The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)
determine a cost based on the corresponding cost volume; and (see at least [¶ 0037] After defining a set of potential trajectories from a plurality of possible trajectories that are possible, the trajectory generator can evaluate the set of potential trajectories to select a target trajectory for motion planning. The trajectory generator can access the cost volume generated by the backbone network to generate a set of timestep cost indices for each potential trajectory.
select the trajectory with the lowest cost (see at least [¶ 0037] The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory. The trajectory generator can select the potential trajectory having the minimum total cost index or trajectory score as the target trajectory for final motion planning by the autonomous vehicle.)
Zeng fails to disclose generating predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. However, Singh teaches the non-transitory medium to include:
for each trajectory in the set of trajectories; generate a sequence of predicted occupancy grid maps (OGMs) for T - T1 time steps based on a sequence of observed OGMs for 0 - T1 time steps (see at least [0040] The object data set may therefore include, for each of one or more identified object, sequences of coordinates of centroids of tracked objects (i.e., object trajectories) over a pre-determined time length (e.g., 5 seconds) in a Cartesian coordinate system, and may be represented as a time series. For example, a trajectory V.sub.i at timestep t may be represented as a collection of coordinates (x.sub.i.sup.t, v.sub.i.sup.t). The object data may be represented as time series for each identified…) 
and a reference map of 20an environment in which an autonomous vehicle is operating; (see at least [¶ 0009] In certain embodiments, the method may also include determining a reference path for each of the plurality of object trajectory sequences, and transforming each of the plurality of object trajectory sequences into a curvilinear coordinate system with respect to the corresponding reference path. Optionally, the reference path may be encoded in a vector map that comprises information corresponding to a plurality of semantic attributes.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Singh and generate predicted OGMs based on the time stamps taken and a reference map of the environment as the autonomous subject vehicle is operating within. Doing so allows for the disclosure to accurately forecast future trajectories of agents around the AV because control decisions must be made with respect to the future state of the AV's environment.
Furthermore, Zeng fails to disclose generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy. However, Millard teaches the non-transitory medium to include:
each cost map corresponding to a predicted OGM in the sequence of predicted OGMs and having the same dimensions as the corresponding predicted OGM, (see at least [col. 14, line 31-44] At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid of cells contained in the occupancy map for the future time step. Each cell in the travel cost map corresponds to a different area/location of the environment of the robot. The local planning engine can assign a travel cost value to each cell in the travel cost map based at least in part on the likelihood that the area/location of the environment corresponding to the cell or a nearby cell will be occupied by an obstacle at the future time step, as indicated by the predicted occupancy map for the future time step.
cost map 25comprising a plurality of cells, each cell in the cost map representing a cost of the cell in corresponding predicted OGM being occupied in accordance with a policy defined by a policy function (see at least [Fig. 4] #408 DETERMINE TRAVEL COSTS BASED ON OCCUPANCY PREDICTIONS AND #410 GENERATE TRAJECTORY BASED ON TRAVEL COSTS.) 
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Millard teaches generating predicted OGMs have same dimensions and each cost map includes a plurality of cells representing different costs and are in accordance to a defined policy.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Millard and generate a cost volume for a sequence of predicted OGMs along different time stamps. Doing so allows the vehicle include sensors that allow it to sense information about its environment, which can then be processed to map the environment and locate the vehicle therein.

Regarding claim 21 as best understood, Zeng discloses the processor system of claim 1, wherein each trajectory comprises Tpath points for the T – T1 time steps, and wherein the cost of each trajectory is computed by summing the cost of each point via the corresponding cost map for each time step (see at least [¶ 0037] The trajectory generator can sum the timestep cost index from the different filters to calculate a trajectory score for a potential trajectory.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Singh and Millard as applied to claim 1 above, and further in view of Anderson et al. U.S. Pub. No. 2012/0083947 (“Anderson”).
Regarding claim 3 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose instructions to generate a set of trajectories based on the subject vehicle current position and velocity.
However, Anderson teaches the processor system of claim 1, wherein the memory stores further 69instructions which when executed by the processing device cause the processing device to generate the set of trajectories based on a current position and a current velocity of the autonomous vehicle (see at least [¶ 0006] Threat metrics described in the literature predominantly use time-based, distance-based, and deceleration-based measures to characterize the threat level of a given scenario. Time-based threat measures project time to collision (TTC) based on current speeds, positions, trajectories, and (in some formulations) other vehicle states. Distance-based metrics are generally calculated using prevailing range and vehicle speeds and require constant velocity/acceleration assumptions and simple hazard geometry. Finally, acceleration-based metrics assess the threat of a given maneuver based on the minimum (and often assumed constant) lateral or longitudinal acceleration that a simple avoidance maneuver would require, given the current position, velocity, and acceleration of both host and hazard. In another approach, estimate is made of the lateral acceleration required to execute a constant radius evasive maneuver. That implementation then compares this acceleration to a threshold value. When the required acceleration reaches this threshold, braking countermeasures are implemented to reduce the vehicle's longitudinal velocity.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of Anderson and generate a set of trajectories based on the subject vehicle current position and velocity. Doing so allows for a unified framework that allows for various modes and levels of mutually consistent operator assistance, from operator warning to stability control to passive intervention, to active semi-autonomous control, and finally, to autonomous machine operation.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Singh and Millard as applied to claim 1 above, and further in view of YADMELLAT et al. U.S. Pub. No. 2021/0064040 (“YADMELLAT”).
Regarding claim 8 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose instructions to generate the sequence of predicted OGMs features from a sequence of observed OGMs.
However, YAMADELLAT teaches the processor system of claim 1, wherein the memory stores further instructions which when executed by the processing device cause the processing 25device to generate the sequence of predicted OGMs based on features extracted from the observed OGMs (see at least [¶ 0066] As indicated in FIG. 3, in example embodiments, the MoP module 330 includes at least two sub-modules, namely, an OGM processor module 350 and a candidate trajectory generator 360. The OGM processor module 350 may be implemented as one or more software modules or control blocks carried out by one or more processing units in the vehicle 100. Data from the sensor system 110, input behavior command B from the BP module 320, and a set of occupancy grid maps M.sub.t from the OGM prediction module 340 may be provided to the OGM processor module 350 to generate a final, two-dimensional (2D) OGM M.sub.tf. The final OGM M.sub.tf may be used by the trajectory generator 360 to generate a trajectory T. The trajectory generator 360 may use additional information such as estimated vehicle state S from the state estimation system 120 and behavior command B to generate the trajectory T. The OGM prediction module 340 receives sensor data from the sensor system 110, state information S from the state estimation system 120, and input behavior command B from the BP module 320 in order to determine current observed OGM and generate a set of predicted OGMs M.sub.t based on the current observed OGM.) 
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. YAMADELLAT teaches instructions to generate the sequence of predicted OGMs from a sequence of observed OGMs.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of YAMADELLAT and generate the sequence of predicted OGMs features from a sequence of observed OGMs. Doing so allows for processing the current predicted OGM with the weight map associated the current timestamp and filtering each respective future predicted OGM associated with a future timestamp with the weight map associated with the respective future timestamp; and sending a single predicted OGM to a trajectory generator.

Regarding claim 9 as best understood, Zeng discloses the processor system of claim 8, further comprising: a sensor system configured to:  receive sensor data about the sensed environment from one or more sensors; and generate the sequence of observed OGMs based on the sensor data (see at least [¶ 0032] A feature map may include one or more sensor features (e.g., LIDAR features) and one or more map features in some examples. In some examples, the LIDAR data can be rasterized into a three-dimensional occupancy grid, where each voxel has a binary value indicating whether it contains a LIDAR point.)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Singh and Millard as applied to claim 1 above, and further in view of MOHAJERIN et al. U.S. Pub. No. 2020/0148215 (“MOHAJERIN”).
Regarding claim 11 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose generating the sequence of predicted OGMs based on determined motion- flow between the observed OGMs and previous OGMs.
However, MOHAJERIN teaches the processor system e of claim 1, wherein the memory stores further instructions which when executed by the processing device cause the processing 10device to generate the sequence of predicted OGMs based on determined motion- flow between the observed OGMs and previous OGMs (see at least [¶ 0051] In this example, the OGM prediction system 120 includes a recurrent neural network (RNN) 122, a motion-flow (MF) extractor 124, an occupancy grid map (OGM) classifier 126, an encoder 128 and a decoder 129. In some examples, the encoder 128 and the decoder 129 may be implemented together as an encoder/decoder.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of MOHAJERIN and generating the sequence of predicted OGMs based on determined motion- flow between the observed OGMs and previous OGMs. Doing so allows for converting the corrected OGM to the predicted OGM for the first future time step. The predicted OGM is fed back as input for performing generating a predicted OGM for a second future time step.

Regarding claim 12 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose generating the sequence of predicted OGMs features based on determined motion- flow between the observed OGMs and previous OGMs
However, MOHAJERIN teaches the processor system of claim 11, wherein the memory stores further instructions which when executed by the processing device cause the processing device to generate the sequence of predicted OGMs based on features extracted from the determined motion-flow between the observed OGMs and previous OGMs (see at least [¶ 0051] In this example, the OGM prediction system 120 includes a recurrent neural network (RNN) 122, a motion-flow (MF) extractor 124, an occupancy grid map (OGM) classifier 126, an encoder 128 and a decoder 129. In some examples, the encoder 128 and the decoder 129 may be implemented together as an encoder/decoder.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Zeng and incorporate the teachings of MOHAJERIN and generating the sequence of predicted OGMs features based on determined motion- flow between the observed OGMs and previous OGMs. Doing so allows for converting the corrected OGM to the predicted OGM for the first future time step. The predicted OGM is fed back as input for performing generating a predicted OGM for a second future.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Singh and Millard as applied to claim 1 above, and further in view of Shalev-Shwartz et al. U.S. Pub. 2021/0110484 (“Shalev-Shwartz”).
Regarding claim 14 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose the policy function is based on one 20or more predefined rules.
However, Shalev-Shwartz teaches the processor system of claim 1, wherein the policy function is based on one 20or more predefined rules (see at least [¶ 0254] Each internal node may implement a policy function that chooses a child from among its available children. There may be a predefined mapping from the set of traversals over the options graph to the set of desires. In other words, a traversal on the options graph may be automatically translated into a desire in. Given a node, v, in the graph, a parameter vector θ.sub.v may specify the policy of choosing a child of v. If Θ is the concatenation of all the Θ.sub.v, then π.sub.θ.sup.(D) may be defined by traversing from the root of the graph to a leaf, while at each node v using the policy defined by Θ.sub.v, to choose a child node.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Shalev-Shwartz teaches the policy function is based on one 20or more predefined rules.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng and incorporate the teachings of Shalev-Shwartz wherein the policy function is based on one 20or more predefined rules. Doing so allows for obtaining a planned driving action for accomplishing a navigational goal of a host vehicle on a roadway, identify a planned trajectory for the host vehicle, corresponding to the planned driving action, identify, from sensor data representative of an environment of the host vehicle, an occluded location of a potential object that is occluded from view of the host vehicle.

Regarding claim 15 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose wherein the one or more predefined rules comprise one or more driving rules and/or one or more environmental. 
However, Shalev-Shwartz teaches the processor system of claim 14, wherein the one or more predefined rules comprise one or more driving rules and/or one or more environmental rules (see at least [¶ 0363] Additionally or alternatively, jurisdiction may be determined based on an attribute associated with the host vehicle's location or environment. In some embodiments jurisdiction determination module 1902 may determine that the host vehicle is traveling along a particular type of road, such as a limited access highway, which represents a particular jurisdiction subject to particular rules and/or traffic laws. Jurisdiction determination module 1902 may determine other attributes, such as jurisdiction based on time and/or date (e.g., weekend, holiday, rush hour, etc.), status of location as private or public property, vehicle status (e.g., number of vehicle occupants), etc. Such attributes may be determined by sensors and sensing systems associated with the host vehicle, as described above, via map database 160, or a combination of factors.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Shalev-Shwartz teaches wherein the one or more predefined rules comprise one or more driving rules and/or one or more environmental.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng and incorporate the teachings of Shalev-Shwartz wherein the policy function is based on one 20or more predefined rules. Doing so allows for obtaining a planned driving action for accomplishing a navigational goal of a host vehicle on a roadway, identify a planned trajectory for the host vehicle, corresponding to the planned driving action, identify, from sensor data representative of an environment of the host vehicle, an occluded location of a potential object that is occluded from view of the host vehicle.

Regarding claim 16 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose wherein the driving rules comprise any one of more of vehicle collision avoidance, lane following, speed limit following, 25maintaining a threshold distance from other vehicles, or traffic law/rule following. 
Additionally or alternatively, jurisdiction may be determined based on an attribute associated with the host vehicle's location or environment. In some embodiments jurisdiction determination module 1902 may determine that the host vehicle is traveling along a particular type of road, such as a limited access highway, which represents a particular jurisdiction subject to particular rules and/or traffic laws. Jurisdiction determination module 1902 may determine other attributes, such as jurisdiction based on time and/or date (e.g., weekend, holiday, rush hour, etc.), status of location as private or public property, vehicle status (e.g., number of vehicle occupants), etc. Such attributes may be determined by sensors and sensing systems associated with the host vehicle, as described above, via map database 160, or a combination of factors.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Shalev-Shwartz teaches wherein the driving rules comprise any one of more of vehicle collision avoidance, lane following, speed limit following, 25maintaining a threshold distance from other vehicles, or traffic law/rule following.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng and incorporate the teachings of Shalev-Shwartz wherein the driving rules comprise any one of more of vehicle collision avoidance, lane following, speed limit following, 25maintaining a threshold distance from other vehicles, or traffic law/rule following. Doing so allows for obtaining a planned driving action for accomplishing a navigational goal of a host vehicle on a roadway, identify a planned 

Regarding claim 17 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose wherein the driving rules comprise any one of more of vehicle collision avoidance, lane following, speed limit following, 25maintaining a threshold distance from other vehicles, or traffic law/rule following.
However, Shalev-Shwartz teaches the processor system of claim 15, wherein the environmental rules comprise any one of more of remaining within a drivable area, remaining with lanes, object 71collision avoidance, maintaining a threshold distance from a perimeter of the drivable area, maintaining a threshold distance from lane markings, or maintaining a threshold distance from environmental objects (see at least [¶ 0261] Hard constraints may also be associated with vehicles. For example, a constraint may be employed requiring that a vehicle maintain a longitudinal distance to other vehicles of at least one meter and a lateral distance from other vehicles of at least 0.5 meters. Constraints may also be applied such that the host vehicle will avoid maintaining a collision course with one or more other vehicles.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Shalev-Shwartz teaches wherein the driving rules comprise any one of more of vehicle collision avoidance, lane following, speed limit following, 25maintaining a threshold distance from other vehicles, or traffic law/rule following.
.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Singh and Millard as applied to claim 1 above, and further in view of  Han et al. U.S. Pub. No. 2020/0160268 (“Han”).
Regarding claim 22 as best understood, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Zeng fails to disclose generating the sequence of predicted OGMs comprises two phases, an initialization phase and a prediction phase.
However, Han teaches the processor system of claim 1, wherein generating the sequence of predicted OGMs comprises two phases, an initialization phase and a prediction phase, 
the initialization phase using the sequence of observed OGMs for 0 – T1, (see at least [¶ 0018] In the inference mode, the processor is configured to pass a first event of the plurality of events into the neural network, the first event including an initial timestamp, automatically generate a first ETA prediction for the plurality of events based on the plurality of adjusted weighted factors, pass a second event of the plurality of events into the neural network, the second event including an updated timestamp, and automatically adjust the first ETA prediction to form a second updated ETA prediction for the plurality of events.) 
the prediction phase using OGMs from the sequence of predicted OGMs to generate other OGMs for the sequence of predicted OGMs (see at least [¶ 0228] At 1104, the timestamp is input into a corresponding predictive event model. In some embodiments, a neural network is implemented to generate an estimated time of arrival (ETA) for a particular order. Such systems may learn (or progressively improve performance) to do tasks by considering examples, generally without task-specific programming, such as generate accurate ETA predictions. In some embodiments, the neural network provides a predictive model to input a timestamp associated with an event and generate predictive ETAs for one or more subsequent delivery events.)
Thus, Zeng discloses generating a cost volume for a sequence of predicted OGMs along different time stamps. Han teaches generating the sequence of predicted OGMs comprises two phases, an initialization phase and a prediction phase.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng and incorporate the teachings of Han for generating the sequence of predicted OGMs comprises two phases, an initialization phase and a prediction phase. Doing so allows for sequentially initializing and predicting vehicle operating times and thus improve courier efficiency, improve delivery tracking, and reduce overall delivery times.

Allowable Subject Matter
Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
	Zeng in view of Singh and Millard fail to disclose:
“determining an imitation cost for each trajectory in the set of trajectories by summing an imitation cost of each point for each time step; 15determining an imitation loss for the trajectory with a lowest imitation cost in accordance with a loss function which determines the imitation loss based on whether the state of the cells in the predicted OGM for the proposed trajectory differs from the state of the cells in the predicted OGM for the expert trajectory…”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668